Citation Nr: 1632525	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to March 23, 2016, and to a disability rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office which effectuated an October 2009 grant of service connection by the Board.  This matter was remanded in December 2015.

In March 2016, the Agency of Original Jurisdiction (AOJ) partially granted an increased rating for the Veteran's bilateral hearing loss.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In his June 2011 substantive appeal, the Veteran requested a Board hearing.  The hearing request was withdrawn in September 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 23, 2016, the most probative evidence indicates that the Veteran's hearing loss was manifested by no worse than Level I hearing loss in the right ear and Level V hearing loss in the left ear as shown in December 2006, and by Level II hearing loss in the right ear and Level IV hearing loss in the left ear as shown in April 2011. 

2.  Since March 23, 2016, the Veteran's hearing loss has been manifested by Level II hearing loss in the right ear and Level V hearing loss in the left ear, at worst.


CONCLUSIONS OF LAW

1.  Prior to March 23, 2016, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  Since March 23, 2016, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 VA has a duty to notify and   assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran's claim of entitlement to a higher rating for bilateral hearing loss stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and various post-service medical records are on file.  VA examinations have also been conducted.  

The Board also notes that the actions requested in the prior remand have been undertaken.  Specifically, the AOJ obtained an additional VA examination and   issued a supplemental statement of the case.  The November 2015 remand also directed the AOJ to ask the Veteran to provide the names of any treatment providers, private or VA.  While the record does not reflect that the AOJ specifically solicited this information, it does indicate that the Veteran responded to the remand order directly by identifying outstanding VA treatment records and providing a release for private records.  The AOJ obtained the identified records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes the Veteran's concern that records of his treatment at the Sebring VA Clinic were not reviewed by the AOJ in a March 2016 Supplemental Statement of the Case which, instead, indicates that the AOJ reviewed records from the Lee County VA Community-Based Outpatient Clinic (CBOC).  Upon review, the Board finds that, while the Veteran sought treatment at the Sebring Clinic, he did so via    a "telehealth" program and his provider was located at the Lee County CBOC.  Accordingly, many of the records are labeled as such, and there is no prejudice      to the Veteran in proceeding with review of the case.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran is seeking increased disability ratings for his service-connected bilateral hearing loss, which is rated as noncompensable prior to March 23, 2016, and as 10 percent disabling thereafter.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is     a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack    of usefulness, and the effects of the disabilities upon the person's ordinary activity,      38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and      70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in    the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the evidence of record, the Board finds that an increased disability rating is not warranted at any point during the period on appeal as the evidence shows a noncompensable hearing loss prior to March 23, 2016, and a 10 percent hearing loss thereafter. 

The Veteran has been afforded three VA examinations during the period on appeal, only one of which documents compensable hearing loss.  In that regard, an audiogram conducted during a December 2006 VA examination showed pure tone thresholds    of 45, 35, 60, and 55 decibels in the right ear and 65, 60, 70, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 49 decibels in the right ear and 65 decibels  in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear.  

With respect to the left ear, however, the examiner noted that speech discrimination could not be reliably or safely tested.  As such, the examiner recommended that only puretone results should be utilized with respect to the left ear because the combined use of puretone and speech discrimination was inappropriate.  Accordingly, both because the use of speech discrimination is inappropriate and because the Veteran's puretone threshold at each of the specified frequencies is 55 decibels or more, the   use of Table VIA to determine the Veteran's numeric designation for the left ear is appropriate.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the result to Table VIA yields a finding of Level V hearing loss.  Where hearing loss is at Level V in the poorer ear and Level I in the better ear, a noncompensable rating is assigned under Table VII.

During an April 2011 VA examination, an audiogram showed pure tone thresholds of 35, 45, 60, and 60 decibels in the Veteran's right ear and 60, 55, 60, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 58 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Applying the results to Table VI yields a finding  of Level II hearing loss bilaterally.  Applying the left ear results to Table VIA, as the puretone thresholds are each 55 decibels or above, yields a finding of Level IV hearing loss.  Where hearing loss is at Level IV in the poorer ear and Level II in the better ear, a noncompensable rating is assigned under Table VII.

Finally, an audiogram conducted during a March 2016 VA examination showed pure tone thresholds of 50, 60, 60, and 65 decibels in the right ear and 65, 70, 70, and 65 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds, when rounded to the nearest whole number, of 59 decibels      in the right ear and 68 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left.  Applying the results to Table VI yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  Applying the left ear results to Table VIA, as the puretone thresholds are each 55 decibels or above, yields a finding of Level V hearing loss in that ear.  Where hearing loss is at Level V in the poorer ear and Level II in the better ear, a 10 percent disability rating is assigned under Table VII.  The examiner noted that, while the Veteran complained of worsening hearing, his hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.

The Board acknowledges that the record also includes uninterpreted May 2006    and May 2010 private audiological evaluations, which appear to reflect pure       tone threshold findings that are consistent with those on contemporaneous VA examinations.  The May 2010 evaluation appears to suggest speech discrimination scores of 100 percent bilaterally.  In any event, the results obtained during the course of the private evaluations are not valid for rating purposes, because VA examinations follow a protocol that is mandated by regulation and that was not followed by the private examiners.  See 38 C.F.R. § 4.85(a).  Specifically, the     May 2006 evaluation did not include speech audiometry testing, and, although speech audiometry testing appears to have been conducted in May 2010, there is   no indication that the Maryland CNC controlled speech discrimination test was used.  Additionally, there are VA examinations of record, including examinations conducted within one year of each of the private evaluations, which adequately address the rating criteria.

Although the Board acknowledges that the Veteran wears hearing aids and sympathizes with his complaints regarding the functional impact of his hearing  loss on his daily life, including difficulty hearing soft or female voices and the   TV, having to cock his head and look at the speaker's lips when listening, and having difficulty with background noises or when listening in large open areas,   the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes that they were conducted  in accordance with 38 C.F.R. § 4.85(a).  Moreover, the March 2016 VA examiner addressed the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with a noncompensable rating for bilateral hearing loss prior to March 23, 2016, and a 10 percent rating thereafter.  Accordingly, entitlement to ratings in excess of those assigned is not warranted.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Although the Veteran has described various situations in which his hearing loss creates difficulties, all of the scenarios he has described result from impaired hearing, which the rating criteria specifically contemplates.  Moreover, the Veteran is in receipt of a separate, compensable disability rating for symptoms of tinnitus.  Thus, the Veteran's disability picture     is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Veteran does not contend and the record does not suggest   that he is unemployable due to his hearing loss.  Accordingly, a claim for a total disability rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.
As the most probative evidence of record demonstrates that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss prior to March 23, 2016, and that a disability rating in excess of 10 percent is not warranted thereafter, his claim for an increased rating must be denied.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased disability rating for bilateral hearing loss, rated as noncompensable prior to March 23, 2016, and as 10 percent disabling thereafter, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


